COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00358-CV


Shawn Shamaei                              §     From County Court at Law No. 3

                                           §     of Tarrant County (2013-005639-3)
v.
                                           §     April 30, 2015

Keith Conway                               §     Opinion by Justice Sudderth


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Shawn Shamaei shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth______________
                                          Justice Bonnie Sudderth